NO.   i3i45

               I N 'fh6 3UPKhME d U T OF THE ATAIL 3F XOLTIANA
                                 O K

                                            1977




THE STHTE OF NONTANk,

                              P l a i n t i f f dnd Respondent,

        v.

'WLSON ''BUCK'' SANFORD,

                              Defendant and A p p e l l a n t .



A p p e d l from; 3 i s t r i c t Court of t h e S i x t h J u d i c i a l Distarict
                  Honorable J a c k D. Shanstrom, Judge p r e s i d i n g .

Counsel of Record:

       For A p p e l l a n t :

             Moses, Kampfe, T o l l i v e r 6L Wright, B i l l i n g s , Montana
             Charles F. Moses, argued, B i l l i n g s , Montana.

       For Respondent:

                  ~n
                  4.I    m Clayton R. Herron, Helena, Montana
                        U .
                              s,
                              A
                              .
                              J ,
             J a c k Yardley , County A t t o r n e y , L i v i n g s t o n , Montana
             Mike G r e e l y , Attorney General, Helena, Montana
             Clayton R. Herron, argued, Helena, Montana.



                                                                  submitted:    June 9 , 1977

                                                                   Decided :   JUN 2 2 797



                              -
                              Clerk.
?Ir. J u s t i c e Gene B .      Daly d e l i v e r e d dhe dpirlion          df     he Z u u r t .


       T h i s i s an a p p e a l from a f i n a l judgment of t h e d i s t r i c t c o u r t

P a r k County, from a j u r y v e r d i c t of g u i l t y of l i t t e r i n g p u b l i c

property.

       Nelson "Buck" Sanford was i s s u e d a c i t a t i o n by a s t a t e

gdme warden on J u l y 1 7 , 1973, charging him w i t h t h e crime of

l e a v i n g l i t t e r on p u b l i c p r o p e r t y i n v i o l a t i o n of s e c t i o n 94-

3336, R.C.M.         1947, claimed t o have been committed a t "Wolverine

Pass" on o r about October 20,                    1972.       S e c t i o n 94-3336 a t t h e time

involved provided :

       " L i t t e r i n g p u b l i c o r p r i v a t e p r o p e r t i e s unlawful--
       e x c e p t i o n s . I t i s unlawful f o r any person o r
       persons t o dump, d e p o s i t , throw o r l e a v e , o r t o cause
       o r permit dumping, d e p o s i t i n g , p l a c i n g , throwing, o r
       l e a v i n g of l i t t e r on any p u b l i c o r p r i v a t e p r o p e r t y
       i n t h i s s t a t e , o r any w a t e r s i n t h i s s t a t e , u n l e s s :

                ' I ( I ) Such p r o p e r t y i s d e s i g n a t e d by t h e s t a t e

        o r by any of i t s a g e n c i e s o r p o l i t i c a l s u b d i v i s i o n s
        f o r t h e d i s p o s a l of such m a t e r i a l , and such person
        i s a u t h o r i z e d by t h e proper p u b l i c a u t h o r i t y t o use
        such p r o p e r t y ;
                "(2) Into a l i t t e r receptacle, o r container
        i n s t a l l e d on such p r o p e r t y ;
                " ( 3 ) He i s t h e owner o r t e n a n t i n l a w f u l posses-
        s i o n of such p r o p e r t y , o r h a s f i r s t o b t a i n e d c o n s e n t
        o f t h e owner o r t e n a n t i n l a w f u l p o s s e s s i o n o r u n l e s s
        t h e a c t i s done under t h e p e r s o n a l d i r e c t i o n of s a i d
        t e n a n t o r owner."

       A formal complaint was f i l e d i n t h e j u s t i c e c o u r t , L i v i n g s t o n ,

Montana, b e f o r e t h e j u s t i c e of t h e peace on J u l y 1 7 , 1973, charging

Sanford w i t h a misdemeanor on o r about October 1 5 , 1972, a t

Nolverine P a s s , i n t h a t he d i d " w i l f u l l y , wrongfully and unlaw-

f u l l y l e a v e l i t t e r on p u b l i c p r o p e r t y l o c a t e d i n S e c t i o n E i g h t

( 8 ) , Township Nine (9) South, Range Fourteen (14) E a s t , M.P.M.,

Park Coimty , Montana".
        L'rlal w a s 5el-d b e ~ o r eche justice jr                     :he peace w i t h o u ~d

j u r y arid a v e r d i c t a £ g u i l t y e n t e r e d t h e r e i n .      Appeal was

p e r f e c t e d t o t h e d i s t r i c t c o u r t , Park County.

        T h e r e a f t e r a j u r y t r i a l was h e l d b e f o r e t h e d i s t r i c t c o u r t

Qn May 12 and 13, 1975, and a j u r y v e r d i c t of g u i l t y e n t e r e d .

,+ppeal was then p e r f e c t e d from t h e f i n a l judgment of t h e d i s -

t r i c t c o u r t t o t h i s Court.

        The p r i n c i p a l f a c t s a r e l a r g e l y u n c o n t r a d i c t e d .   Sanford

has Seen a n o u t f i t t e r and l i c e n s e d f o r about 20 y e a r s ; he

kept and maintained a camp i n Park County, Montana, known a s

the "Wolverine Pass" campsite f o r over 25 y e a r s .                               For many

y e a r s t h i s b u s i n e s s was conducted under h i s name a l o n e , b u t

a f t e r h i s son, Ron S a n f o r d , r e t u r n e d from t h e s e r v i c e and s e -

cured an o u t f i t t e r ' s l i c e n s e , t h e b u s i n e s s was conducted under

t h e name of Sanford and Sons; Buck Sanford and h i s t h r e e s o n s ,

Pori, Lon, and Rick.

        A t t h e time of t h e i n c i d e n t i n q u e s t i o n i n 1 9 7 2 , Sanford

and Sons a p p l i e d f o r and was g r a n t e d a permit from t h e f o r e s t

s e r v i c e f o r t h e use of t h i s p a r t i c u l a r Wolverine Pass campsite.

A t d i f f e r e n t times d u r i n g t h e h u n t i n g season i n t h e F a l l of 1972,

Suck Sanford and a l l t h r e e of h i s sons were t h e r e g u i d i n g and

: ~ u t f i t t i n g unters.
                    h              Each a t d i f f e r e n t times took d i f f e r e n t

p a r t i e s i n t o t h i s a r e a , and a t d i f f e r e n t t i m e s used t h e campsite.

        O October 2 , 1972, Vern Waples, a law o f f i c e r , s e r v e d
         n

e r r t a f r i c i v i l papers on Buck Sanford a t t h e campsite.                        Those

p a p e r s had no b e a r i n g on t h e p r e s e n t m a t t e r .          While Waples was

a t t h e c a m p s i t e , he made an i n s p e c t i o n of t h e premises which was

ane o f h i s d u t i e s ,       He found no a c t i o n a b l e v i o l a t i o n s as of

3crober 2 , 1972.
        S e v e r a l days a r t e ~r e c e i p c 2L r h r p a p e r s , Buck Sanford

Lekt t h e campsite and d i d n o t r e t u r n u n t i l t h e f o l l o w i n g y e a r .

T h e r e a f t e r h i s sons used t h e campsite and d i d s o u n t i l October

28, 1972.        A t t h a t time w i n t e r storm c o n d i t i o n s and i n c r e a s i n g

snow r e q u i r e d t h e camp be c l o s e d and s o Rick and Lon Sanford

and t h r e e o t h e r p e r s o n s proceeded t o a r r a n g e t o remove a l l

equipment, a r t i c l e s and l i t t e r from t h e campsite.

        When t h e sons r e t u r n e d t o t h e campsite w i t h a t r a c k e d

v e h i c l e , t h e y found one person had s u f f e r e d a broken arm and

they removed t h a t p e r s o n , t h e h o r s e s and what equipment t h e y

:odd.       They were unable t o r e t u r n because of weather c o n d i t i o n s

f o r t h e remainder of t h e i r p r o p e r t y and t h e l i t t e r .           In justice

c o u r t t h e s t a t e a d m i t t e d t h e defendant c a l l e d and e x p l a i n e d t h e

riiacter t o t h e f o r e s t s e r v i c e and a p p a r e n t l y was a s s u r e d t h a t

a l l was w e l l i f t h e remainder o f o t h e items were removed t h e n e x t

summer.       T h i s was denied i n t h e d i s t r i c t c o u r t .

        During t h e t r i a l i n d i s t r i c t c o u r t , i t was never e s t a b l i s h e d

the defendant was p r e s e n t o r had a n y t h i n g t o do w i t h t h e l i t t e r .

T o t h e c o n t r a r y , one of h i s sons t e s t i f i e d he was t h e r e s p o n s i b l e

p a r t y , i f t h e r e was a c r i m i n a l v i o l a t i o n , i n l i g h t of t h e circum-

stances.

        Defendant p r e s e n t e d e i g h t i s s u e s t o t h i s Court f o r review,

which i n c l u d e s u f f i c i e n c y of t h e e v i d e n c e ; improper evidence

admitted and d e n i a l of a number of d e f e n d a n t ' s proposed j u r y

instructions.

        W could burden t h i s o p i n i o n w i t h a d i s s e r t a t i o n on t h e
         e

poi-ntls r a i s e d by d e f e n d a n t , b u t t h e p e r t i n e n t p o i n t i s t h a t

che s t a t e never proved i t s c a s e under any t h e o r y .

        The r e c o r d does n o t e s t a b l i s h t h a t defendant d i d l i t t e r

i l a y .          The testimony of Vern Waples proves t h a t up t o
October 2 , 1972, t h e r e was no l i t t e r .             Defendant l e f t s e v e r a l

days l a t e r and t h e r e i s no testimony t h a t he l i t t e r e d o r p e r -

m i t t e d l i t t e r i n g a t any time.     The camp was i n o p e r a t i o n u n t i l

n e a r l y t h e end of October 1972.             Defendant i s charged w i t h

w i l f u l l , wrongful, and unlawful l e a v i n g of l i t t e r on p u b l i c

property.          The s t a t e admits defendant i s only being prosecuted

f o r t h e reasons he i s "a named p e r m i t t e e r e s p o n s i b l e f o r t h e a r e a

which became l i t t e r e d and was l e f t a s l i t t e r e d while i n t h e

scope and mantle of h i s r e s p o n s i b i l i t y . "       (Emphasis s u p p l i e d . )

This i s n o t even a proven f a c t .             The permit was i s s u e d t o San-

f o r d and Sons and one of t h e sons, i n c o u r t , admitted t o being

t h e r e s p o n s i b l e p a r t y a f t e r h i s f a t h e r l e f t t h e campsite.

        The judgment of c o n v i c t i o n i s r e v e r s e d and t h e c a s e i s

dismissed.

                                                                   ,'




                        A
 ~ k k i e fJ u s t i c e
                         -